THOMAS, J.,
dissenting, thinks the judgment should be affirmed, and not reversed; since he is of opinion that the assignment by Bankston of his wages to appellant (Winton) was void, and that, being void, such assignment, though made prior in point of time, cannot take precedence over the subsequent valid assignment- by Bankston of such wages to the appellee (Irwin). The reasons inducing his opinion that the first-mentioned assignment is void are that, although it does appear, as stated in the original opinion, that the assignment was made or given to secure payment for clothing (one of the articles named in section 2 of the act mentioned in the original opinion), it further also appears that the clothing was furnished two months prior to the assignment, and it does not appear that it was furnished under an agreement or upon the faith of a promise that the assignment would be subsequently made.
He is of opinin that, for the assignment to be good under said section 2 of the act mentioned, it must be either contemporaneous with the creation of the debt for the necessaries mentioned in said section 2 (clothing, medicine, groceries, etc.), or, if subsequent, it must be made in pursuance of a previous promise to make it, made at the time the debt was created. In other words, he is of opinion that the exception set forth in said section 2 to the act making all assignments of wages void, except those named in the exception, was designed, not to enable the wage-earner to protect by such assignment a past debt, even though it be for clothing or the other necessaries named in the exception, but was designed solely to enable him to create a present debt for, and thereby supply his present needs in, such articles by such assignment or promise of assignment. The Legislature, in the first section of the act mentioned, declared in sweeping terms that all assignments of unearned *395wages should be void, but, fearing that this might deprive the improvident wage-earner of the only means he might have of securing or procuring present necessities in either clothing, groceries, medicine, insurance, medical attention, or house rent, it created in his favor and for his benefit an exception in section 2 to the general rule declared in section 1. The exception was not to enable creditors to collect their debts against the wage-earner for the articles named, which they had advanced him on general credit, but to enable the improvident wage-earner, who had no general credit, to secure a present credit for those articles by an assignment then, or a promise then of a future assignment. If the •power left him by the exception to assign his future wages, to be earned within 30 days, is permitted to be used in paying past debts, then he is deprived of the only means of procuring present necessities.